— Order, Supreme Court, New York County (Lucy Billings, J.), entered March 1, 2012, which, to the extent appealed from, granted in part plaintiffs request for a preliminary conference, and denied in part defendant’s motion to stay disclosure pending determination of the motions to dismiss plaintiffs complaint, unanimously affirmed, with costs.
Supreme Court providently exercised its discretion in lifting the stay of discovery imposed by operation of CPLR 3214 (b) on the ground of the advanced age of defendants-appellants’ principal (see Erbach Fin. Corp. v Royal Bank of Canada, 199 AD2d 87, 87-88 [1st Dept 1993]; Matter of Menahem, NYLJ, Dec. 14, 2005, 2005 NY Misc LEXIS 3830, *2 [Sur Ct, Kings County]). Contrary to defendants’ contention, it is not clear that the motions to dismiss will be granted. Concur — Tom, J.E, Sweeny, Acosta, DeGrasse and Richter, JJ.